Syllabus by
MATTHIAS, J.
MUNICIPAL CORPORATIONS — Actions (10 M2b)
(360 B) Where notes of a municipality have been duly issued and sold in anticipation of the levy of special assessments for the issuance of bonds, pursuant to the authority conferred by 3914 GC, the remedy of mandamus is available to the holder of such notes, where the municipal authorities have refused to levy such special assessment or to issue and sell bonds for the purpose' of procuring funds to pay said notes ,and the interest thereon.
Marshall, ,-CJ,. Kinkade, Jones and Day, JJ, ‘concur.